 434DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBlue Cross and Blue Shield of New Jersey, Inc. andOffice and Professional Employees Internation-al Union, Local 32. Case 22•CA-14917April 11, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn September 23, 1987, Administrative LawJudge Howard Edelman issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed excep-tions and a supporting brief, to which the Respond-ent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommendedOrder.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Blue Crossand Blue Shield of New Jersey, Inc., Newark, NewJersey, its officers, agents, successors, and assigns,shall take the action set forth in the Order.We agree with the judge that the Union waived its right to bargainover the Respondent's implementation of its home overtime work byagreeing to a contractual provision that gave management the right tooffer overtime "without limitation." The Union did not, however, waiveits right to verify the circumstances of this implementation or to monitorthe program on an ongoing basis. Because in these circumstances thenames of unit employees doing home overtime work are presumptivelyrelevant to the Union's function m admimstermg and policing the collec-tive-bargaining agreement, and because the Respondent has not rebuttedthis presumption, the Union is entitled, as found by the judge, to thenames of employees doing home overtime work which it requested fromthe Respondent by letter dated February 9, 1987.We note also that, even assuming that this basis for the Union's requestwas not conveyed to the Respondent until the unfair labor practice hear-ing, the Respondent's continuing refusal to furnish the information afternotice of that reason for the Union's obtaining It warrants a finding thatthe Respondent has violated Sec. 8(aX5) and (1) and that an appropriateremedial order should be issued. See Hawkins Construction Co., 285NLRB 1313, 1314 (1987), and cases there cited.2 The General Counsel excepts to the judge's failure to grant a visita-torial clause authorizing the Board, for compliance purposes, to obtaindiscovery from the Respondent under the Federal Rules of Civil Proce-dure under the supervision of the United States court of appeals enforc-ing this Order. Under the circumstances of this case we find that such aclause is unwarranted. Thus, we shall deny the General Counsel's re-newed request that a visnatonal clause be included in the Order. SeeCherokee Marine Terminal, 287 NLRB 1080 (1988)Marta Figueroa, Esq., for the General Counsel,Edaward P. Lynch, Esq. (Pitney, Hardin, Kipp & Szuch),for the Respondent.DECISIONSTATEMENT OF THE CASEHOWARD EDELMAN, Administrative Law Judge. Thisease was tried before me on May 26 and 27, 1987, inNewark, New Jersey.On March 16, 1987, a charge was filed by Office andProfessional Employees International Union, Local 32(the Union) against Blue Cross and Blue Shield of NewJersey, Inc. (Respondent).On April 29, 1987, a complaint issued against Re-spondent alleging violations of Section 8(a)(1) and (5) ofthe Act.Briefs were filed by all parties to this proceeding. Onmy consideration of the entire record, the briefs, and myobservation of the demeanor of the witnesses, I make thefollowingFINDINGS OF FACTI. THE BUSINESS OF THE COMPANYRespondent is a nationwide corporation engaged in thesale and issuance of health, accident, and medical insur-ance coverage. Respondent annually receives insurancepreminums from policyholders throughout States of theUnited States valued far in excess of $500,000. Respond-ent admits and I fmd it is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.IL THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, the Union is a labor organi-zation within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent and the Union have been parties to aseries of collective-bargaining agreements and admittedlyrepresent the employees employed by Respondent at itsNewark, New Jersey facility who handle insuranceclaims in the major medical and medical surgical depart-ments.' This case involves the above employees em-ployed at Respondent's Newark facility.The parties' agreement also contains a broad bindinggrievance and arbitration provision that provides that"all disputes relating to the interpretation, enforcementor application arising from the terms contained within,this Agreement should be subject to arbitration. . . ."The parties' agreement additionally contains an over-time provision that provides that "Overtime should bevoluntary" and that "There shall be no limitation onManagement's right to offer overtime. . ."There has always been such an abundance of overtimeavailable that any employee in the major medical andmedical surgical departments can work all the overtimehe or she can handle. Overtime had been worked in theThere is no dispute concerning the appropriate unit, which coversRespondent's facilities throughout the State of New Jersey and encom-passes a very broad and detailed range of job titles.288 NLRB No. 50 BLUE CROSS & BLUE SHIELD OF NEW JERSEY435past at the Respondent's premises. Once, in 1985, Re-spondent unilaterally implemented a system whereby em-ployees could take home overtime work. The Union op-posed this practice and Respondent voluntarily discontin-ued the practice. The issue of Respondent's right toassign overtime to be worked at home was never thesubject of a grievance or arbitration.Sometime on or about the last week in December1986, Respondent resumed the practice of permitting em-ployees to take home overtime work. Respondent's offerof overtime work to its employees was completely vol-untarily. Employees were free to request as much over-time as they could handle or not request any overtime.Overtime could be worked at home or in Respondent'sfacility. It was, of course, expected that with the institu-tion of home overtime work more overtime would be re-quested because it would be more convenient for the em-ployees. The take-home overtime procedure was institut-ed because of Respondent's tremendous backlog ofAt the time Respondent commenced the home over-time procedure, Joseph Pelizzoni, Respondent's labor re-lations manager, advised Patrick Tully, the union busi-ness agent, of Respondent's decision, and Tully requesteda meeting to discuss the decision.The Union and Respondent met early January 1987.Present for the Union at this initial meeting was Tullyand Brian Armstrong, a union steward. Present for Re-spondent was Barry Miragliotta, corporate accounts de-partment head, and Chester Moskel, a supervisor. At thismeeting Respondent's representatives explained to theunion representatives the process of offering overtime, asset forth above, and the method of compensation. It wasexplained to the union representatives that the employeeswould be paid the contractual overtime rate of pay andthe hours worked would be based on the employee'sword as to the actual hours worked Tully testified thatthe Union was initially concerned that home overtimework might be compensated on a piecework basis. I con-clude, however, that following Respondent's explanationabout the method of determining the overtime hoursworked, and their assurance that the contract overtimerate was being applied, there was no real dispute aboutthe method of compensation. The grievance eventuallyfiled by the Union, described below, did not allege this'issue. At this meeting Tully objected strongly to Re-spondent's practice of offering home overtime work. Herequested permission to meet with the affected unit em-ployees and such permission was granted.Tully thereafter conducted two meetings with the unitemployees. At both meetings he informed the employeesthat the Union strongly objected to employees perform-ing overtime work at home. Etc explained to them thatthe Union believed that performance of such work vio-lated their collective-bargaining agreement. He also ex-plained that the Union's constitution provided that em-ployees who violate the agreement can be brought up oncharges and fined or expelled from the Union.22 The parties' collective-bargaining agreement contains a standardunion-security clause requirmg membership in the Union as condition ofemployment.Followmg these employee meetings, a number of em-ployees expressed concern to Miragliotta that they mightbe fined or suspended from the Union if they acceptedhome overtime work.On January 14, 1987, the Union again met with Re-spondent. Present for the Union was Tully, Armstrong,and Jonice Allen, chief steward. Present for Respondentwas Pelizzoni, Miragliotti, and MoskeI. At this meeting,based on the credible testimony of Pellizzoni and Mirag-liotta, Tully objected to Respondent offering overtimehome work at home and demanded the names of the em-ployees performing such work. He stated there would bea union meeting that week and it was his intention torecommend fmes and suspensions for the employees per-forming such work.Tully and Allen testified that they requested the namesof the employees to determine whether Respondent wasdistributing the offsite work evenly. I do not credit suchtestimony. It is admitted that there was such an abun-dance of overtime work that any employee who wantedto work overtime could work as much overtime as he orshe wanted.On January 16 the parties met again. Respondent'srepresentatives advised Tully they would not providehim with the names of the employees doing the homeovertime work because employees had expressed con-cerns to them about the Union's intention to bring themup on charges, which could result in fines or suspensions.Respondent, however, agreed to provide the Union withany other information relating to any other aspect of theperformance of home overtime work. The issue of Re-spondent's huge backlog of claims, which was responsi-ble for the overtime work, was then discussed, and theunion representatives stated they wanted to help Re-spondent reduce this backlog. Tully testified he again re-quested the names of the employees doing the homeovertime in connection with the Union's attempts to helpRespondent to reduce its backlog. I discredit this testi-mony because on January 16, following this meeting,Allen wrote a memo to Miragliotta in which she request-ed certain enumerated information concerning the homeovertime work "In order that we might assist you" in re-ducing the backlog. Nowhere in this memorandum werethe names of employees sought and nowhere in thememorandum was there any suggestion that the informa-tion was requested for any purpose other than to assistthe Company in reducing its work backlog.B. The Union Files a GrievanceOn February 3, 1987, the Union submitted a grievanceto Respondent under the grievance provisions of theagreement. The grievance states in its entirety:This is to protest the Company's practice of en-couraging bargaining unit employees to take homework. The Union demands that this practice ceaseand desist immediately; in this area and all othersthroughout the corporation where it is implement-ed. 436DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlso, since Mgmt. did not choose to subcontract,the Union protests that work is being performed atlocations other than those cited in Article I.Shortly after receiving this grievance, Miragliotta con-tacted Union Steward Armstrong to set up a first-stepgrievance meeting. At that time, Armstrong indicatedthat he did not wish to meet on the grievance, but pre-ferred to wait until Respondent responded to an informa-tion request in relation to the grievances by Allen. Short-ly thereafter, Miragliotta received the February 9, 1987written request for information, which was related to theabove grievance. That request began: "In order to pro-ceed, the Union needs the following information:." Therefollowed nine separate numbered requests for informa-tion, number 3 of which sought the names of those per-sons participating in the overtime project. Subsequent tothe February 9 request, Blue Cross sent the Union aseries of documents in which Respondent complied withall the information requests made by the Union in itsFebruary 9 request, with the sole exception of the namesof the employees actually performing the overtime work.Sometime in early March 1987 the Union made an oralrequest for additional information, related to the Febru-ary 9 requests, in a telephone discussion between Allenand Miragliotta. This oral request was reduced to writ-ing on March 30. This information was also provided byRespondent. It is undisputed that the Union has receivedall information that it requested in the February 9, 1987request and the March 30 followup request, except forthe names of the employees performing the home over-time work.Analysis and ConclusionIt seems perfectly clear to me that the sole reason theUnion wanted the names of the unit employees perform-ing home overtime work was for the purpose of takingpotential action against them pursuant to the provisionsof their constitution. The issue is whether the Union isentitled to such information for such purpose.An employer has a duty to provide, on request, infor-mation relevant to bargainable issues. The law in thisarea is clear and well settled. NLRB v. Truitt Mfg. Co.,351 U.S. 149, 153 (1956); NLRB v. Acme Industrial Co.,385 U.S. 432, 435-436 (1967). When the requested infor-mation concerns Wage rates, working hours, job descrip-tions, overtime work, and other information relating toemployees in the bargaining unit, the information is pre-sumptively relevant to bargainable issues. Fawcett Print-ing Corp., 201 NLRB 964 (1973); Curtiss-Wright Corp.,145 NLRB 152 (1963), enfd. 347 F.2d 61, 69 (3d Cir.1965); Timken Roller Bearing Co., 138 NLRB 1515(1962), enfd. 325 F.2d 746, 750 (6th Cit. 1963), cert.denied 376 U.S. 971 (1964). When the request is for in-formation concerning employees outside the bargainingunit, the union must show the requested information isrelevant to bargainable issues. Brooklyn Union Gas Co.,220 NLRB 189 (1975); Rockwell-Standard Corp., 166NLRB 124 (1969), enfd. 410 F.2d 953 (6th Cir. 1969);Curtiss-Wright Corp., supra. In determining whether theinformation requested by the Union is relevant, the gen-eral approach has been to apply a liberal discovery-typestandard to the issue of relevancy in evaluating each caseon its facts. Brazos Electric Power Cooperative, 241 NLRB1016 (1979); Acme Industrial Co., supra. The Board hasheld in establishing relevancy that the information is rel-evant if the information sought is reasonably necessary inorder to administer a collective-bargaining agreement,detect infractions of its terms, and intelligently counselthe employees whom it represents. Brooklyn Union GasCo., supra; Boeing Corp., 182 NLRB 421 (1970).It is clear to me that the Union's request for the namesof those employees performing home overtime work waspotentially relevant to its function of administering andpolicing the collective-bargaining agreement. The ques-tion whether Respondent violated the terms and condi-tions of the collective-bargaining agreement by offeringhome overtime work is presently the subject of a pend-ing grievance. If I were to conclude, as alleged in thecomplaint, that by offering such overtime work to itsemployees, Respondent unilaterally changed the termsand conditions of the collective-bargaining agreement, itseems clear to me that the Union would be entitled topursue those procedures provided in its constitutionagainst those employees participating in such overtimework. Such procedures would constitute part of its func-tions relating to the administering and policing of thecollective-bargaining agreement. In order to proceed inthis manner, the names of the employees performingsuch overtime work would be essential.Respondent contends that in view of concerns raisedby some of its employees concerning the Union's ex-pressed intention to apply the provisions of its constitu-tion to employees performing home overtime work thatmight result in fines or expulsions, Respondent had abona fide interest that the employees names remain confi-dential. Respondent further contends that under thesecircumstances it had no obligation to furnish the namesrequested to the Union under the rationale of DetroitEdison Co. v. NLRB, 440 U.S. 301 (1979). I find no meritto these contentions.The union in Detroit Edison Co. requested that the em-ployer turn over to it the test battery, answer sheets, andtest scores of certain employees relating to a psychologi-cal aptitude test given employees to determine whetherthey were qualified for a particular position. Ten em-ployees sought the position and took the test, but wererejected on the ground that none received an "accepta-ble" score on the test. The union filed a grievance onbehalf of the rejected employees, claiming that the test-ing procedure was unfair and that the Company by-passed senior employees in violation of the collective-bargaining agreement. The company refused to supplythe information the union sought on the grounds thatcomplete confidentiality of the materials was necessaryto ensure the future integrity of the tests and to protectthe privacy interests of the examinees. In this connectionthe employer's psychologists who administered the testsgave the test applicants express commitments that thescores would be confidential. The tests and scores werekept in the office of the psychologists who deemed them-selves ethically bound not to disclose the numerical testscores, even to management representatives. In the BLUE CROSS & BLUE SHIELD OF NEW JERSEY437course of an arbitration proceeding, after the filing of anunfair labor practice charge, the company offered to turnover the test scores of employees who would sign awaiver of confidentiality; however, the union declined toseek such releases. The Board, upholding the administra-tive law judge, ordered the employer to turn over the in-formation to the union. The Court of Appeals for theSixth Circuit upheld the Board's order. The SupremeCourt reversed the Board and the circuit court. TheCourt took judicial notice of the sensitivity of anyhuman being to the disclosure of such psychological in-formation that may be taken to bear on his or her basicconfidence, the Court held that:In light of the sensitive nature of testing informa-tion, the minimal burden that compliance with theCompany's offer would have placed on the Union,and the total absence of evidence that the Companyhad fabricated concern for employee confidentialityonly to frustrate the Union in the discharge of itsresponsibilities, we are unable to sustain the Boardin its conclusion that the Company, in resisting anunconsented-to disclosure of individual test results,violated the statutory obligation to bargain in goodfaith.The Court also pointed out that the company had a le-gitimate concern that the secrecy of the questions com-prising the test would be comprised by turning over thetest and scores to the union and that the test, which wasof considerable importance to the company, would berendered valueless.It is clear that Detroit Edison Co. represents an excep-tion to the long-established liberal policy of the Board,the circuit courts, and the Supreme Court in requiring anemployer to furnish a labor organization information re-quested that is necessary in order to administer its collec-tive-bargaining agreement. Truitt Mfg. Co.; Acme Indus-trial Co.; Curtiss-Wright Corp.; Timken Roller BearingCo.; Brooklyn Union Gas Co., supra.The facts of Detroit Edison Co. are unique and clearlydistinguishable from the facts of the instant case. In theinstant, Respondent is attempting to assist employeeswho might be arguably violating the provisions of thecollective-bargaining agreement and impede the Union inits right to police this agreement.Respondent additionally contends that it has an affirm-ative duty to prevent the Union from violating Section8(,)(1)(A) by applying the rule set forth in its constitu-tion to employees performing home overtime work. Ireject this contention. I am unaware of such affirmativeduty. Moreover, the Union's position concerning theseemployees might very well be lawful. That the Unionwill violate Section 8(b)(1)(A) if it proceeds against theemployees in accordance with its constitution is highlyspeculative. Further, if the Union takes what the employ-ees perceive to be unlawful aetions against them, theycan file charges with the Board or other appropriateagency.Accordingly, I conclude that the Union is entitled tothe names of all employees who performed home over-time work as requested by the Union in its February 9letter, and that by failing to comply with such request tosupply this information, Respondent has violated Section8(a)(1) and (5) of the Act.The General Counsel contends that Respondent addi-tionally violated Section 8(a)(5) by unilaterally institutinga system of overtime work performed off its premises.Respondent contends that because there is a grievancepending on exactly this issue, which alleges a breach ofthe collective-bargaining agreement's provisions concern-ing overtime, the matter should be deferred to arbitrationciting Collyer Insulated Wire, 192 NLRB 837 (1971);Dubo Mfg. Corp., 142 NLRB 431(1963); United Technol-ogies Corp., 268 NLRB 557 (1984).I conclude that because the issue of the alleged refusalto provide information is a statutory issue and not defer-rable, and that because the facts surrounding this issueencompass the same facts concerning the alleged unilat-eral change, they are so intimately related that bothissues should be decided by the Board. S.Q.I. Roofing,271 NLRB 1 fn. 3 (1984); Diversified Industries, 208NLRB 233 (2974); Freezer Queen Foods, 215 NLRB 638,640 (1974); Kevin Steel Products, 209 NLRB 493, 494(1974). I therefore reject Respondent's contention.Whether there are unilateral changes, the collective-bargaining agreement provides, regarding overtime; that"Overtime shall be voluntary" and that "There shall beno limitation on Management's right to offer overtime,"(Emphasis added.) This is, in my opinion, on its face, anextremely broad overtime provision without placing anylimitation on the place where such overtime may be per-formed. That the Respondent in 1985 instituted a homeovertime procedure and then voluntarily suspended it inresponse to the Union's request does not, in my opinion,overcome the very broad language in the agreement.Therefore, I conclude Respondent did not violate theAct by offering home overtime work.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.At all times material the Union has been the exclu-sive representative of those employees described in arti-cle I of the parties' collective-bargaining agreement ef-fective for the period of May 1, 1985, to April 30, 1988.4.By refusing to furnish the Union with the names,job titles, and grades of the employees performing homeovertime work as described in the Union's February 9,1987 written request, Respondent has refused to bargainwith the Union and is thereby engaging in unfair laborpractices affecting commerce within the meaning if Sec-tion 8(a)(5) and Section 2(6) and (7) of the Act.5.By the foregoing conduct, Respondent has inter-fered with, restrained, and coerced it employees in theexercise of the rights guaranteed in Section 7 of the Act,and is thereby engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act. 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent has committed anunfair labor practice within the meaning of Section8(a)(1) and (5) of the Act, I will recommend it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the purpose andpolicies of the Act. Specifically, I will recommend thatRespondent be ordered to provide to the Union the in-formation requested by it in its letter dated February 9,1987, as set forth and described above.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edsORDERThe Respondent, Blue Cross and Blue Shield of NewJersey, Inc., Newark, New Jersey, its officers, agents,successors, and assigns, shall1. Cease and desist from(a)Refusing to furnish Office and Professional Em-ployees International Union, Local 32 (Union) with theinformation specifically set forth and contained in theUnion's letter to Respondent dated February 9, 1987, asset forth and described above.(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Furnish the Union in writing that information re-quested by the Union in its letter to Respondent datedFebraury 9, 1987.(b) Post at its Newark, New Jersey facility copies ofthe attached notice marked "Appendix."4 Copies of thenotice, on forms provided by the Regional Director forRegion 22, after being signed by the Respondent's au-3 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.4 If this Order is enforced by a judgment of a United States court of,appeals, the words in the notice reading "Posted by Order of the Nation--al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to furnish Office and ProfessionalEmployees International Union, Local 32, with the infor-mation specifically set forth and contained in the Union'sletter dated February 9, 1987, as set forth and describedin the decision.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL furnish the Union in writing that informationrequested by the Union in its letter to us dated February9, 1987.BLUE CROSS AND BLUE SHIELD OF NEWJERSEY, INC.